                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
ALFREDO VALENCIA,                                                     Case No.

                                                                                         CV 19-1797 MWF
                                                     Petitioner,
                              v.
RONALD DAVIS, Warden, California State Prison at San
Quentin
                                                                        PROOF OF NOTIFICATION RE: STAY OF
                                                                       EXECUTION/FINAL DISPOSITION ORDER
                                                   Respondent.




On               February 18, 2020          , I,                                 Eric Shannon                      , telephoned:
             Eryn Cervantes, Litigation Coordinator              at                    San Quentin State Prison,

                 Holly D. Wilkens, Deputy Attorney General                        at the Office of the Attorney General, and/or

                                                                                      at the Ninth Circuit Court of Appeals

regarding the order entitled ORDER STAYING EXECUTION



                                                                                                                              .




     Date:         February 18, 2020                               By:                          /S/

                                                                                            Eric Shannon
                                                                                    Capital Habeas Staff Attorney




 CV-03 (06/18)            PROOF OF NOTIFICATION RE: STAY OF EXECUTION / FINAL DISPOSITION ORDER
